1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   RAYMOND C. WATKINS                               )   Case No.: 1:18-cv-01426-SAB (PC)
                                                      )
12                    Plaintiff,                      )
                                                      )   ORDER DENYING PLAINTIFF’S
13          v.                                        )   APPLICATION TO PROCEED IN FORMA
                                                          PAUPERIS, WITHOUT PREJUDICE
14                                                    )
     TUOLUMNE COUNTY JAIL,
                                                      )   [ECF No. 2]
15                    Defendant.                      )
                                                      )
16                                                    )

17          Plaintiff Raymond C. Watkins is appearing pro se in this civil rights action pursuant to 42

18   U.S.C. § 1983.

19          Plaintiff filed the instant action on October 15, 2018, along with a motion to proceed in forma

20   pauperis. (ECF Nos. 1, 2.) Plaintiff’s application is dated and signed, but the certificate portion of the

21   application is not complete. A certified copy of his trust account statement is also not attached. The

22   application to proceed in forma pauperis must be completed with all requested information for the

23   Court to properly consider Plaintiff’s request. Therefore, Plaintiff must either re-submit a completed

24   form or pay the filing fee to proceed in this action.

25          Plaintiff wrote a notation on his application stating that the staff refuses to complete the

26   certification. The certification must be completed by an authorized officer at the institution of
27   incarceration. Plaintiff is encouraged to comply with the necessary procedures at his institution to

28

                                                             1
1    have the form completed, and to the extent he requires additional time, he may seek an extension of

2    time to comply by making a request supported by good cause.

3             Accordingly, IT IS HEREBY ORDERED that:

4             1.       Plaintiff’s application to proceed in forma pauperis, filed on October 15, 2018 (ECF

5    No. 2), is denied, without prejudice;

6             2.       The Clerk’s Office shall send to Plaintiff an application to proceed in forma pauperis

7    for a prisoner;

8             3.       Within thirty (30) days of the date of service of this order, Plaintiff shall submit the

9    attached application to proceed in forma pauperis, completed and signed, or in the alternative, pay the

10   $400.00 filing fee for this action; and

11            4.       No requests for extension will be granted without a showing of good cause. Failure to

12   comply with this order will result in dismissal of this action.

13
14   IT IS SO ORDERED.

15   Dated:        October 17, 2018
16                                                         UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
27
28

                                                            2
